Citation Nr: 0505093	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had periods of recognized active service in the 
U.S. Merchant Marine between February 1944 and August 1945.  
He also had recognized service with the U.S. Merchant Marine 
during periods between August 1945 and December 1946, for 
purposes of VA burial and internment benefits.  He died on 
July [redacted], 1977.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant has perfected a timely 
appeal.

The Board remanded this claim to the Appeals Management 
Center (AMC) in February 2004 and it now has been returned to 
the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest, due to or as a consequence of 
respiratory insufficiency, due to or as a consequence of lung 
cancer.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.300, 
3.301, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  In implementing the statute, 
VA has undertaken to tell claimants to submit relevant 
evidence in their possession. 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In July 2001, prior to the initial adjudication of this 
claim, the appellant was informed that the evidence needed to 
substantiate the claim was that showing a medical 
relationship between the cause of the veteran's death and an 
injury or disease in service.  The appellant was advised of 
what records VA would attempt to obtain on her behalf and 
what records she was expected to provide.  She also was 
advised to tell VA of, or submit, any additional information 
or evidence that she wanted considered.  This notice served 
to tell the appellant to submit relevant evidence in her 
possession.  38 C.F.R. § 3.159(b) (2004).

By way of this document, the appellant was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on her behalf.  
All of the aforementioned correspondence informed the 
appellant of the evidence she was responsible for submitting 
and what evidence VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the 
appellant, including the veteran's service medical records, 
his terminal medical records, and a copy of the veteran's 
death certificate.  There are no reported records that are 
not part of the claims folder.

As will be shown below, there is no competent evidence that 
any disease or injury during service could be related to his 
cause of death.  Thus, the Board concludes that no medical 
opinion is required in this case.  38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding 
that VA's duty to get an examination or medical opinion under 
the VCAA was not triggered unless there was competent 
evidence that a current disease or disability might be 
related to service).

In response to the Board's February 2004 remand, the AMC 
provided the appellant with a list of accredited 
representatives that same month and gave her ample 
opportunity to choose a representative for her appeal.  To 
date, the appellant has not responded.  The appellant has 
received all required notice. and assistance contemplated by 
law.  Adjudication of the claim is appropriate because there 
is no further assistance that would be reasonably likely to 
substantiate the claim.  See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A review of the veteran's death certificate reveals that he 
died on July [redacted], 1977, at age 57.  According to the death 
certificate, the veteran's immediate cause of death was 
cardiopulmonary arrest.  It was noted that there had been 20 
minutes between the onset of this condition and the veteran's 
death.  The contributory causes of death were respiratory 
insufficiency, which had begun 6 days before death, and 
carcinoma of the lung, which had begun at an 
"indeterminate" time prior to the veteran's death.

A review of medical records from his period of service in the 
U.S. Merchant Marine indicates that he was admitted to the 
U.S. Marine Hospital in Stapleton, Staten Island, New York, 
in January 1946 with complaints of bilateral varicose veins 
of the legs and chronic tonsillitis.  The veteran was 
discharged from the hospital in February 1946 following 
successful surgery to treat varicose veins.

The veteran's post-service treatment records show that he was 
treated at Griffin Hospital, Derby, Connecticut, in 1976 and 
1977 for lung cancer.  The veteran had a large carcinoma 
removed from his left lung in July 1976 at this hospital.  It 
was noted that he had been a smoker "for a long time," 
although he had stopped smoking after his lung surgery.  He 
reported "chronic use" of alcohol.  He also was treated at 
this hospital just prior to his death.  The  terminal medical 
records provided by this hospital include a barely legible 
copy of a "Report of Death" showing that he died on July 
[redacted], 1977, and that his family refused an autopsy.

The appellant submitted a series of discharge certificates 
from the U.S. Merchant Marine showing that the veteran served 
from February to May 1948, December 1948 to June 1949, 
October to December 1951, and from December 1952 to March 
1953.

When she filed her claim of entitlement to service connection 
for the cause of the veteran's death in July 2001, she 
contended that the veteran had come home from active service 
"an alcoholic" and had died "from cigarettes and alcohol."

In statements on her February 2003 substantive appeal (VA 
Form 9), she contended that her husband had been hospitalized 
several times during active service in the U.S. Merchant 
Marine for burns on his leg, although she conceded that it 
was impossible to obtain any medical records of such 
treatment.  

Analysis

The appellant essentially contends on appeal that her husband 
died as a result of a lifetime of smoking and alcoholism that 
had begun during service.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303 (2004).  

Service in the American Merchant Marine in oceangoing service 
during the period of armed conflict between December 7, 1941 
and August 15, 1945 is recognized as active military service.  
38 C.F.R. § 4.7(x)(15); see also 38 U.S.C.A. § 106.  Such 
service between August 16, 1945 and December 31, 1946 is 
recognized as active military service for purposes of VA 
burial and internment benefits.  See 46 U.S.C. 11201, 11202 
(2000).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

As just discussed, there is no medical evidence in the record 
of this claim that links the causes of the veteran's death 
(cardiopulmonary arrest, respiratory insufficiency and lung 
cancer) to service or to any disability related to service.  
At the time of the veteran's death, service connection also 
was not in effect for any disabilities that could be related 
to or a contributory cause of his death.  

The appellant has maintained that a lifetime of smoking 
cigarettes and alcoholism which began during the veteran's 
active service contributed to or caused his death.  However, 
the veteran's available merchant marine medical records only 
show treatment for varicose veins.  They do not show any 
treatment for alcoholism or smoking-related diseases.  
Moreover, benefits are not payable for disease or disability 
that is the proximate result of the abuse of alcohol, or use 
of tobacco products.  38 U.S.C.A. §§ 1103, 1110 (West 2002); 
38 C.F.R. § 3.300 (2004) (prohibiting service connection for 
disability or death on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service for claims received after June 9, 
1998).  

Lung cancer is recognized as a chronic disease.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  As such, if it became 
manifest to a compensable degree within one year of service 
discharge in a veteran having 90 days or more of active 
wartime service prior to December 31, 1946, service 
connection would be presumed.  The veteran had more than 90 
days of qualifying merchant marine service prior to August 
15, 1945.

The veteran's post-service treatment records only show 
treatment for lung cancer in 1976 and 1977, approximately 30 
years after his qualifying merchant marine service.  
Therefore, service connection is not warranted on a 
presumptive basis.  These records do not contain evidence of 
a nexus between the veteran's post-service lung cancer and a 
disease or injury during the qualifying merchant marine 
service.

Because service connection was not in effect for any diseases 
or conditions at the time of the veteran's death, and because 
the objective medical evidence of record shows no nexus 
between any disease or injury and the veteran's service, and 
no nexus between such disease or injury and the veteran's 
death, the Board finds that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


